Case 1:20-cv-00395-HYJ-RSK ECF No. 20, PageID.266 Filed 11/25/20 Page 1 of 21




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN

LONNIE OLMETTI,

       Plaintiff,

v.                                                       CASE NO: 20-cv-395
                                                         HON: HALA Y. JARBOU

KENT COUNTY,
TYLER KING, JUSTIN LINSEA,
NURSE PRACTITIONER SHERWOOD,
SHANE COLE, ERIC SANTIAGO, JUSTIN MEZSETS,
and JOHN/JANE DOES, in their individual and official capacities,

       Defendants.

 CHRISTOPHER TRAINOR & ASSOCIATES                 CHAPMAN LAW GROUP
 CHRISTOPHER J. TRAINOR (P42449)                  DEVLIN K. SCARBER (P64532)
 SHAWN C. CABOT (P64021)                          Attorney for Defendant Sherwood, only
 MARK A. PROUDMAN (P81791)                        1441 W. Long Lake Road
 Attorneys for Plaintiff                          Troy, MI 48098
 9750 Highland Road                               248-644-6326 / 248-644-6324-fax
 White Lake, MI 48386                             dscarber@chapmanlawgroup.com
 (248) 886-8650 / (248) 698-3321-fax
 shawn.cabot@cjtrainor.com
 mark.proudman@cjtrainor.com
                                                  VARNUM LLP
                                                  TIMOTHY E. EAGLE (P38183)
                                                  Attorney for Kent County Defendants
                                                  PO Box 352
                                                  Grand Rapids, MI 49501
                                                  616-336-6537 / 616-336-7000-fax
                                                  teeagle@varnumlaw.com
PLAINTIFF’S OBJECTIONS TO MAGISTRATE JUDGE RAY KENT’S REPORT AND
                        RECOMMENDATION

                         **ORAL ARGUMENT REQUESTED**

       NOW COMES Plaintiff, by and through his attorneys, CHRISTOPHER TRAINOR &

ASSOCIATES, and hereby objects to the Magistrate Judge’s Report and Recommendation on

Defendant Joanna Sherwood, N.P.’s Motion to Dismiss Plaintiff’s Complaint Pursuant to Fed. R.


                                              1
Case 1:20-cv-00395-HYJ-RSK ECF No. 20, PageID.267 Filed 11/25/20 Page 2 of 21




Civ. P. 12(b)(6) (ECF No. 18, filed 11/13/2020, PageID. 253-261), and fully sets forth the reasons

for same in the attached Brief. In addition, Plaintiff hereby relies on and incorporates by reference

his Response to Defendant Sherwood’s Motion to Dismiss which was filed on September 3, 2020.

(ECF No. 15, filed 09/03/2020, PageID.119-143).

       WHEREFORE, Plaintiff respectfully requests that this Honorable Court set aside and not

adopt the Magistrate Judge’s Report and Recommendation for the reasons set forth herein.



                                              Respectfully Submitted,
                                              CHRISTOPHER TRAINOR & ASSOCIATES


                                              s/ Shawn C. Cabot
                                              CHRISTOPHER J. TRAINOR (P42449)
                                              SHAWN C. CABOT (P64021)
                                              Attorneys for Plaintiff
                                              9750 Highland Road
                                              White Lake, MI 48386
                                              (248) 886-8650
                                              shawn.cabot@cjtrainor.com
Dated: November 25, 2020
SCC/




                                                 2
Case 1:20-cv-00395-HYJ-RSK ECF No. 20, PageID.268 Filed 11/25/20 Page 3 of 21




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN

LONNIE OLMETTI,

        Plaintiff,

v.                                                       CASE NO: 20-cv-395
                                                         HON: HALA Y. JARBOU

KENT COUNTY,
TYLER KING, JUSTIN LINSEA,
NURSE PRACTITIONER SHERWOOD,
SHANE COLE, ERIC SANTIAGO, JUSTIN MEZSETS,
and JOHN/JANE DOES, in their individual and official capacities,

        Defendants.

 CHRISTOPHER TRAINOR & ASSOCIATES                 CHAPMAN LAW GROUP
 CHRISTOPHER J. TRAINOR (P42449)                  DEVLIN K. SCARBER (P64532)
 SHAWN C. CABOT (P64021)                          Attorney for Defendant Sherwood, only
 MARK A. PROUDMAN (P81791)                        1441 W. Long Lake Road
 Attorneys for Plaintiff                          Troy, MI 48098
 9750 Highland Road                               248-644-6326 / 248-644-6324-fax
 White Lake, MI 48386                             dscarber@chapmanlawgroup.com
 (248) 886-8650 / (248) 698-3321-fax
 shawn.cabot@cjtrainor.com
 mark.proudman@cjtrainor.com
                                                  VARNUM LLP
                                                  TIMOTHY E. EAGLE (P38183)
                                                  Attorney for Kent County Defendants
                                                  PO Box 352
                                                  Grand Rapids, MI 49501
                                                  616-336-6537 / 616-336-7000-fax
                                                  teeagle@varnumlaw.com
     BRIEF IN SUPPORT OF PLAINTIFF’S OBJECTIONS TO MAGISTRATE JUDGE
                 RAY KENT’S REPORT AND RECOMMENDATION




                                              3
Case 1:20-cv-00395-HYJ-RSK ECF No. 20, PageID.269 Filed 11/25/20 Page 4 of 21




                           TABLE OF CONTENTS

                                                                Page

Table of Authorities………………………………………………………………... 5

Objection No. 1…………………………………………………………………….. 7

Objection No. 2…………………………………………………………………….. 10

Objection No. 3…………………………………………………………………….. 14

Objection No. 4…………………………………………………………………….. 16

Objection No. 5…………………………………………………………………….. 18

Conclusion…………………………………………………………………………. 20

Certificate of Word Count Compliance……………………………………………. 21




                                      4
Case 1:20-cv-00395-HYJ-RSK ECF No. 20, PageID.270 Filed 11/25/20 Page 5 of 21




                          TABLE OF AUTHORITIES

Cases                                                           Page

Bell v. Wolfish,
441 U.S. 520, 537 (1979)…………………………………………………………... 15

Cope v. Gateway Area Dev. Dist., Inc.
624 Fed. Appx. 398, 402 (6th Cir. 2015)…………………………………………... 7

Crugher v. Prelesnik
761 F.3d 610, 613 (6th Cir. 2014)…………………………………………………. 7

Dominguez v. Correctional Medical Services,
555 F.3d 543 (6th Cir. 2009)………………………………………………………. 17

Downard v. Martin,
968 F.3d 594, 600 (6th Cir. 2020)…………………………………………………. 11

Erickson v. Pardus
551 U.S. 89, 93 (2007)……………………………………………………………... 7

Fabian v. Fulmer Helmets, Inc.
628 F.3d 278, 281 (6th Cir. 2010)…………………………………………………. 7

Farmer v. Brennan,
511 U.S. 825, 832 (1994)…………………………………………………………... 14

Garcia-Catalan v. United States,
34 F.3d 100, 103 (1st Cir. 2013)…………………………………………………… 11

Jackson v. Lubelan,
2020 Mich. App. LEXIS 6024 (September 10, 2020)……………………………... 16

Lyons v. Powell,
838 F.2d 28, 31 (1st Cir. 1988)…………………………………………………….. 15

Oladipupo v. Austin,
104 F.Supp.2d 626, 639-640 (W.D. La. 2000)…………………………………….. 15

Ruiz-Bueno v. Scott,
639 Fed. Appx. 354, 359 (6th Cir. 2016)…………………………………………... 14

Ryan v. Blackwell
2020 U.S. App. LEXIS 34727, *8 (6th Cir. 2020)………………………………… 7



                                      5
Case 1:20-cv-00395-HYJ-RSK ECF No. 20, PageID.271 Filed 11/25/20 Page 6 of 21




Scott v. Ambani,
577 F.3d 642, 646 (6th Cir. 2009)…………………………………………………. 8

Westlake v. Lucas,
537 F.2d 857, 858 (6th Cir. 1976)…………………………………………………. 8

Rules

FRCP 12(b)(6)……………………………………………………………………... 7

FRCP 15(a)(2)……………………………………………………………………… 19




                                      6
Case 1:20-cv-00395-HYJ-RSK ECF No. 20, PageID.272 Filed 11/25/20 Page 7 of 21




                                      OBJECTION NO. 1

1.     The Magistrate Judge’s Report and Recommendation Failed to View Plaintiff’s
       Complaint in a Light Most Favorable to Plaintiff and Failed to Draw All Reasonable
       Inferences in Favor of Plaintiff.

       “Under Rule 12(b)(6), ‘a complaint should not be dismissed for failure to state a claim

unless it appears beyond doubt that the plaintiff can prove no set of facts in support of his claim

which would entitle him to relief.’” Cope v. Gateway Area Dev. Dist., Inc., 624 Fed. Appx. 398,

402 (6th Cir. 2015). Notably and importantly, “[w]hile the plaintiff need not plead specific facts,

her statement must ‘give the defendant fair notice of what the . . . claim is and the grounds upon

which it rests.’” Id. (citing Erickson v. Pardus, 551 U.S. 89, 93 (2007)). To that end, as long as

the Court can draw the inference that the Defendant is liable for the alleged misconduct, the claims

must survive a Motion to Dismiss. Fabian v. Fulmer Helmets, Inc., 628 F.3d 278, 281 (6th Cir.

2010). In the case at bar, Plaintiff’s Complaint has definitely complied with this standard, and as

such, the Compliant must not be dismissed, and the Report and Recommendation must not be

adopted.

       The Sixth Circuit Court of Appeals teaches that when a Complaint is evaluated in light of

a Motion brought pursuant to Federal Rule of Civil Procedure (“FRCP”) 12(b)(6), the Court must

accept the Complaint’s allegations as true and that all reasonable inferences must be drawn in

favor of the Plaintiff. Crugher v. Prelesnik, 761 F.3d 610, 613 (6th Cir. 2014). In a recent

decision by the Sixth Circuit Court of Appeals, the Court acknowledged that the pleading standard

is generally construed quite liberally, and that the Complaint must contain enough factual matter

to raise a plausible inference of wrongdoing. Ryan v. Blackwell, 2020 U.S. App. LEXIS 34727,

*8 (6th Cir. 2020) (Exhibit A). Furthermore, “[t]he plausibility of an inference depends on a host

of considerations, including common sense …” Id. (Emphasis added). Also, under FRCP



                                                 7
Case 1:20-cv-00395-HYJ-RSK ECF No. 20, PageID.273 Filed 11/25/20 Page 8 of 21




12(b)(6), a Complaint should not be dismissed for failure to state a claim unless it appears beyond

doubt that the plaintiff can prove no set of facts to support his claim which would entitle him to

relief. Cope v. Gateway Area Dev. Dist., Inc., 624 Fed. Appx. 398, 402 (6th Cir. 2015). Finally,

“Dismissals of complaints under the civil rights statutes are scrutinized with special care.” Scott

v. Ambani, 577 F.3d 642, 646 (6th Cir. 2009) (citing Westlake v. Lucas, 537 F.2d 857, 858 (6th

Cir. 1976)).

       On page two of the Report and Recommendation, the Magistrate Judge stated that

Plaintiff’s sole allegation against Defendant Sherwood appeared in paragraph 26 of Plaintiff’s

Complaint, which stated as follows: “On March 28, 2018, Defendant Nurse Practitioner Sherwood

wrote an order to discontinue the lower bunk detail for Plaintiff.” (ECF No. 18, PageID.254).

However, the Magistrate Judge failed to recognize the numerous other allegations set forth in the

Complaint which were attributable to Defendant Sherwood either by a plain reading of the

Complaint, reasonable inference, common sense, or otherwise.             Please see the following

allegations attributable to Defendant Sherwood, who was a Nurse Practitioner within the Kent

County Jail at the times of the incidents complained of:

           •   ¶ 15: “During Plaintiff’s incarceration in the KCCF from November 10, 2017
               through March 23, 2018, his jail records clearly set forth his significant back
               problems as well as his need for a lower bunk detail.” (ECF No. 1, PageID.3). As
               a Nurse Practitioner who worked in the jail, Defendant Sherwood had access to all
               of Plaintiff’s jail medical records and would have been fully aware of Plaintiff’s
               significant health problems as well as his need for a lower bunk detail.

           •   ¶18: “Booking records from the KCCF dated March 26, 2018 specifically noted
               that Plaintiff had a bad back, spinal stenosis, bone spurs, htn, asthma, a bulging
               disc; as well as back and disc issues.” (ECF No. 1, PageID.4). There can be no
               doubt that at 60 years of age, Plaintiff suffered from significant and serious medical
               conditions which were fully documented; which is why Plaintiff was given a lower
               bunk detail during his previous incarceration at the jail. Despite being aware of
               this, Defendant Sherwood ignored this and refused to give Plaintiff a continued
               lower bunk detail when it was clearly obvious he required one.


                                                 8
Case 1:20-cv-00395-HYJ-RSK ECF No. 20, PageID.274 Filed 11/25/20 Page 9 of 21




          •   ¶ 19: “Plaintiff was known by Defendants1 to have significant physical problems,
              including but not limited to his back and spine.” (ECF No. 1, PageID.4). As a
              medical professional in the jail, Defendant Sherwood would have been aware of
              Plaintiff’s significant medical problems.

          •   ¶ 20: “In fact, documents related to Plaintiff’s incarceration frequently note his
              back problems and the need for a lower bunk assignment.” (ECF No. 1, PageID.4).

          •   ¶ 21: “When Plaintiff was brought to the KCCF by the Kentwood police officers
              on or about March 25, 2018, it was alleged that he had assaulted an EMT; and this
              information quickly spread throughout the KCCF.” (ECF No. 1, PageID.4). An
              allegation of an assault against an EMT by Plaintiff would unquestionably rapidly
              spread throughout the employees of the jail, making it its way to Defendant
              Sherwood.

          •   ¶ 22: “In addition, the March 26, 2018 booking records clearly indicate that during
              Plaintiff’s incarceration from November 2017 to March 23, 2018, Plaintiff had a
              lower bunk assignment due to his significant and obvious medical conditions
              involving his back and spine.” (ECF No. 1, PageID.4).

          •   ¶ 24: “Plaintiff repeatedly made it known to Defendants2 and the corrections staff
              that he had severe back problems; that he had previously been assigned a lower
              bunk detail while at the KCCF; and again needed a lower bunk detail because of
              his serious back problems.” (ECF No. 1, PageID.4). Because Plaintiff had
              significant medical problems which necessitated a lower bunk detail during his
              prior incarceration, he made certain to tell all of the Defendants, which would have
              included Defendant Sherwood, of his medical problems and need for lower bunk
              detail during his subsequent incarceration just a mere two days later.

          •   ¶31: “On or about April 3, 2018, Plaintiff fell out of the top bunk on to the floor
              where he laid in a pool of blood; and he was so seriously injured, that he had to be
              rushed to the hospital.” (ECF No. 1, PagedID.5).

          •   ¶38: “When Plaintiff returned from the hospital on April 3, 2018, Defendants
              [which would have included Defendant Sherwood] refused to permit him to wear
              his sling, refused to let him use an incentive spirometer, and refused to give him 2
              mats.” (ECF No. 1, PageID.6).




1
  Notice the plural of the word, “Defendants.” The use of the plural form of Defendant would
naturally and reasonably include Defendant Sherwood.
2
  Again, notice the plural of the word, “Defendants.” The use of the plural form of Defendant
would naturally and reasonably include Defendant Sherwood.
                                               9
Case 1:20-cv-00395-HYJ-RSK ECF No. 20, PageID.275 Filed 11/25/20 Page 10 of 21




       Contrary to the Report and Recommendation, Plaintiff did not simply provide a single fact

or allegation as to Defendant Sherwood. In fact, upon a reasonable reading of the entirety of

Plaintiff’s Complaint, more than sufficient facts were alleged that were attributable to Defendant

Sherwood. Based on a plain reading of the Complaint alone, it is clear that Plaintiff pled more

than sufficient facts to put Defendant Sherwood on notice of the claims being brought against her.

Even beyond the plain reading of the Complaint, it is clear that when all the reasonable inferences

are drawn from the Complaint in favor of Plaintiff, he has more than sufficiently provided facts

upon which relief can be granted. Therefore, the Magistrate Judge’s Report and Recommendation

must not be adopted.

                                       OBJECTION NO. 2

II.    The Report and Recommendation Erred in Dismissing Plaintiff’s Deliberate
       Indifference to a Serious Medical Need Claim.

       With respect to Count I (deliberate indifference to serious medical needs), the Magistrate

Judge’s Report and Recommendation erroneously states on page 7, as follows: “Here, the only act

which Plaintiff alleged as attributable to N.P. Sherwood is that on March 28, 2018, she ‘wrote an

order to discontinue the lower bunk detail for [p]laintiff.’” (ECF No. 18, PageID.259). This is

not correct. As set forth in the previous section of this Brief, Plaintiff’s Complaint has set forth a

number of factual allegations attributable to Defendant Sherwood and not just one fact as set forth

in the Report and Recommendation. When the Complaint is read in its entirety with all inferences

and allegations viewed in the light most favorable to the non-moving party, which Sixth Circuit

jurisprudence requires, it is clear that not only did Defendant Sherwood discontinue Plaintiff’s

lower bunk detail, she did so while being aware of Plaintiff’s long-standing history and paper trail

of jail documents evidencing Plaintiff’s serious medical condition and his very recent history of

needing and being given a low bunk detail at the Kent County Correctional Facility (“KCCF”).

                                                 10
Case 1:20-cv-00395-HYJ-RSK ECF No. 20, PageID.276 Filed 11/25/20 Page 11 of 21




       In Garcia-Catalan v. United States, 734 F.3d 100, 103 (1st Cir. 2013), the First Circuit

Court of Appeals emphasized that when making a ruling under FRCP 12(b)(6), the Complaint

must be read as a whole; a high degree of factual specificity is not required; there need not be a

one-to-one relationship between any single allegation and a necessary element of the cause of

action; and for purposes of pleading, “circumstantial evidence often suffices to clarify a protean

issue.” At this stage of the litigation (a Scheduling Conference has not even yet occurred), Plaintiff

has sufficiently alleged Defendant Sherwood’s personal involvement as to Plaintiff’s claims; and

therefore, the Court must not adopt the Magistrate Judge’s Report and Recommendation.

       Under the Fourteenth Amendment, a claim for deliberate indifference to a serious medical

need contains both an objective and a subjective component. Downard v. Martin, 968 F.3d 594,

600 (6th Cir. 2020). The Magistrate Judge’s Report and Recommendation determined that the

objective component had been met, thus leaving only the subjective component left for analysis.

(ECF No. 18, PageID.259). As to the subjective component, “an inmate must show both that an

official knew of her serious medical need and that, despite this knowledge, the official disregarded

or responded unreasonably to that need.” Downard, supra at 600.

       In his discussion of the subjective component of the Fourteenth Amendment deliberate

indifference to a serious medical need claim, the Magistrate Judge erroneously opined that Plaintiff

had only presented a single bare allegation as to Defendant Sherwood, which was that she

discontinued a lower bunk detail on March 28, 2018. (ECF No. 18, PageID.259). As set forth

and argued in the previous section of this Brief, Plaintiff presented more than just a single, bare

allegation as to Defendant Sherwood, and the Complaint sets forth that Defendant Sherwood knew

of and was aware of Plaintiff’s serious medical need.




                                                 11
Case 1:20-cv-00395-HYJ-RSK ECF No. 20, PageID.277 Filed 11/25/20 Page 12 of 21




       First of all, Plaintiff’s Complaint alleged that Defendant Sherwood knew of Plaintiff’s

serious medical need as set forth from the following paragraphs of Plaintiff’s Complaint:

           •   ¶ 15: “During Plaintiff’s incarceration in the KCCF from November 10, 2017
               through March 23, 2018, his jail records clearly set forth his significant back
               problems as well as his need for a lower bunk detail.” (ECF No. 1, PageID.3).

           •   ¶18: “Booking records from the KCCF dated March 26, 2018 specifically noted
               that Plaintiff had a bad back, spinal stenosis, bone spurs, htn, asthma, a bulging
               disc; as well as back and disc issues.” (ECF No. 1, PageID.4).

           •   ¶ 19: “Plaintiff was known by Defendants [which would have included Defendant
               Sherwood] to have significant physical problems, including but not limited to his
               back and spine.” (ECF No. 1, PageID.4).

           •   ¶ 20: “In fact, documents related to Plaintiff’s incarceration frequently note his
               back problems and the need for a lower bunk assignment.” (ECF No. 1, PageID.4).

           •   ¶ 21: “When Plaintiff was brought to the KCCF by the Kentwood police officers
               on or about March 25, 2018, it was alleged that he had assaulted an EMT; and this
               information quickly spread throughout the KCCF.” (ECF No. 1, PageID.4).

           •   ¶ 22: “In addition, the March 26, 2018 booking records clearly indicate that during
               Plaintiff’s incarceration from November 2017 to March 23, 2018, Plaintiff had a
               lower bunk assignment due to his significant and obvious medical conditions
               involving his back and spine.” (ECF No. 1, PageID.4).

           •   ¶ 24: “Plaintiff repeatedly made it known to Defendants [which again would
               include Defendant Nurse Practitioner Sherwood] and the corrections staff that he
               had severe back problems; that he had previously been assigned a lower bunk detail
               while at the KCCF; and again needed a lower bunk detail because of his serious
               back problems.” (ECF No. 1, PageID.4).

As a Nurse Practitioner, Defendant Sherwood had access to Plaintiff’s medical records during his

recent period of incarceration and knew of his serious medical conditions requiring a lower bunk

detail. Defendant Sherwood would have known, or at an absolute minimum should have known,

that in Plaintiff’s most recent incarceration which ended only a mere two days before, Plaintiff’s

subsequent incarceration, Plaintiff required and was given a lower bunk detail because of his




                                               12
Case 1:20-cv-00395-HYJ-RSK ECF No. 20, PageID.278 Filed 11/25/20 Page 13 of 21




serious medical conditions. As such, Plaintiff’s Complaint establishes that Defendant Sherwood

knew of Plaintiff’s serious medical need.

       In addition, Defendant Sherwood was deliberately indifferent to Plaintiff’s serious medical

needs after his return from the hospital, all of which she would have known either through direct

knowledge and/or review of Plaintiff’s records. As a result of falling out of the top bunk which

Plaintiff should have never been assigned to in the first place and laying in a pool of blood in the

jail cell, Plaintiff was rushed to the hospital. (ECF No. 1, PageID.5, ¶31). While Plaintiff was at

the hospital, he was given morphine and Haldol for the pain; had a laceration in his scalp which

had to be sutured with staples; sustained multiple rib fractures; and was issued a sling for comfort

in the setting of his rib fractures. (ECF No. 1, PageID.6, ¶36). However, when Plaintiff returned

from the hospital, Defendants, which would have included Defendant Sherwood, refused to allow

Plaintiff to wear his sling from the hospital, refused to let Plaintiff use an incentive spirometer, or

give him 2 mats; despite his serious medical condition; which now included a head injury and rib

fractures. (ECF No. 1, PageID.5-6). It is common knowledge that a head injury and rib fractures

are serious. Even rib fractures pose significant risks, and therefore effective pain control and the

ability to take deep breaths are crucial for optimal recovery; which is why incentive spirometry is

important in obtaining the requisite respiratory volumes.3

       As to the second aspect of the subjective component, Plaintiff must show that despite

Defendant Sherwood’s knowledge of Plaintiff’s serious medical needs, she disregarded or

responded unreasonably to the needs.        The allegations in the Complaint clearly show that

Defendant Sherwood completely disregarded Plaintiff’s serious medical condition (both before




3
 https://www.researchgate.net/publication/225278262_Patients_With_Rib_Fractures_Use_of_In
centive_Spirometry_Volumes_to_Guide_Care (last visited November 25, 2020).
                                                  13
Case 1:20-cv-00395-HYJ-RSK ECF No. 20, PageID.279 Filed 11/25/20 Page 14 of 21




and after the fall from the bunk), and at an absolute minimum unreasonably responded to Plaintiff’s

medical needs. With multiple fractured ribs, a sling and an incentive spirometer are obvious

devices that would be given to a patient suffering from such an injury; yet Defendant Sherwood

and the other Defendants refused to allow Plaintiff to use such obviously necessary medical

devices. Furthermore, refusing Plaintiff the use of two mats to lie on, when he has sustained a

heady injury requiring sutures and has sustained multiple rib fractures, unquestionably exhibits a

deliberate indifference and a complete failure to respond to a serious medical need. Therefore, the

Report and Recommendation must not be adopted.

                                       OBJECTION NO. 3

III.   The Magistrate Judge Erred in Dismissing Count II (conditions of confinement
       claim).

       Once again, the Magistrate Judge’s Report and Recommendation turns a blind eye to the

factual allegations in Plaintiff’s Complaint and the reasonable inferences that can be drawn

therefrom. The Magistrate Judge again relied on he erroneous belief that Plaintiff only alleged

one sole allegation against Defendant Sherwood, and then erroneously opined that Count II “is

essentially a re-statement of his claim that N.P. Sherwood was deliberately indifferent to his

serious medical needs.” (ECF No. 18, PageID.260). Then, in a single paragraph with virtually

no analysis whatsoever, the conditions of confinement claim was wrongfully dismissed. The claim

must not be dismissed.

       The Fourteenth Amendment, incorporating Eighth Amendment precedent, sets forth a

guarantee of a right to humane conditions of confinement which includes adequate food, clothing,

shelter, and medical care. Ruiz-Bueno v. Scott, 639 Fed. Appx. 354, 359 (6th Cir. 2016) (citing

Farmer v. Brennan, 511 U.S. 825, 832 (1994)). As a result of Plaintiff falling out of the top bunk

Plaintiff was rushed to the hospital. As a result of the fall, Plaintiff sustained a head injury which

                                                 14
Case 1:20-cv-00395-HYJ-RSK ECF No. 20, PageID.280 Filed 11/25/20 Page 15 of 21




required staples to close, and also sustained fractured ribs. As a result, Plaintiff was given a sling

and an incentive spirometer to help with his breathing. (ECF No. 1, ¶38, PageID.6). However,

when Plaintiff returned to the jail from the hospital, he was not permitted to use an incentive

spirometer, he was not permitted to wear his sling, and he was not even given 2 mats to lay on

which is unreasonable given the significance of his injuries. Id. The refusal to allow Plaintiff to

use medical devices and mats given his serious condition, especially after being released from the

hospital, amounted to punishment; and the Fourteenth Amendment does not allow a pretrial

detainee to be punished. Bell v. Wolfish, 441 U.S. 520, 537 (1979). The lack of medical care as

argued herein, sets forth a valid condition of confinement claim.

       Regarding mats and mattresses, federal courts have found that forcing a pretrial detainee

to sleep without a mattress, or on the floor on a mattress, for even a short period of time, constitutes

a violation of the Fourteenth Amendment. Oladipupo v. Austin, 104 F.Supp.2d 626, 639-640

(W.D. La. 2000) (collecting cases). In that case, the plaintiff alleged that during his first thirty-six

(36) hours of incarceration, he was confined to a cell without a mattress. The Court concluded

that the allegation that the inmate was not provided with a mattress constituted a cognizable

Fourteenth Amendment claim; and because there was a genuine issue of material fact as to whether

the defendants’ actions were reasonable, summary judgment was denied.

       In addition, the First Circuit observed that requiring a pretrial detainee to sleep on the floor

overnight, even with a mattress, may violate the constitution. Lyons v. Powell, 838 F.2d 28, 31

(1st Cir. 1988). The Court stated as follows:

           We are persuaded by the rulings of our sister circuits that subjecting pretrial
           detainees to the use of a floor mattress for anything other than brief
           emergency circumstances may constitute an impermissible imposition of
           punishment, thereby violating the due process rights of such detainees.
           Naturally, whether the use of floor mattresses amounts to punishment must



                                                  15
Case 1:20-cv-00395-HYJ-RSK ECF No. 20, PageID.281 Filed 11/25/20 Page 16 of 21




          be viewed in light of whether such a practice causes the detainee “to endure
          genuine privations and hardship.”

Id. at 31. The fact that Plaintiff returned form the hospital with a head injury and fractured ribs

and was denied two mats to use cannot be viewed as anything other than a deprivation of his

constitutional rights. When the refusal of the use of mats is considered against the backdrop that

Plaintiff was not even permitted to wear a sling or use a spirometer, Plaintiff has set forth a valid

and cognizable conditions of confinement claim. As such, the decision of the Magistrate Judge

must not be adopted.

                                       OBJECTION NO. 4

IV.    The Report and Recommendation Wrongly Concluded that Gross Negligence is not a
       Cause of Action.

       In the Report and Recommendation, the Magistrate Judge erroneously opined that

“Plaintiff’s claim fails because under Michigan law, ‘[t]he governmental immunity statute [M.C.L.

§ 691.1407] does not itself create a cause of action called “gross negligence.’” (ECF No. 18,

PageID.261). This is simply an incorrect statement of the law.

       Contrary to the Magistrate Judge’s Report and Recommendation, individuals can be held

liable for gross negligence; and as such, it is a viable cause of action. In fact, on September 10,

2020, the Michigan Court of Appeals issued an opinion involving police officers where the sole

claim asserted against them was gross negligence. Jackson v. Lubelan, 2020 Mich. App. LEXIS

6024 (September 10, 2020) (Exhibit B).4          The Michigan Court of Appeals defined gross

negligence as “conduct so reckless as to demonstrate a substantial lack of concern for whether an

injury results.” Id. at *34. The Jackson decision concluded, that in light of the definition of gross



4
 The state court case from which the appeal decision ultimately resulted, began with a single claim
of Gross Negligence brought in the Genesee County Circuit Court. A copy of that Complaint is
set forth herein as Exhibit C.
                                                 16
Case 1:20-cv-00395-HYJ-RSK ECF No. 20, PageID.282 Filed 11/25/20 Page 17 of 21




negligence that “[a] jury could reasonably conclude from this evidence that defendants ‘simply did

not care about the safety or welfare’ of plaintiff when defendants arrested him and transported him

in the police vehicle while completely ignoring his numerous complaints of pain and discomfort

he was experiencing as a result of how defendants placed him into the vehicle, during which time

plaintiff suffered injuries.” Id. at *37.

        In the instant matter, the facts set forth in Plaintiff’s Complaint of which Defendant

Sherwood was grossly negligent include but are not limited to: her knowledge of Plaintiff’s serious

medical conditions and needs both before and after Plaintiff’s tragic fall off the top bunk; her

complete disregard of Plaintiff’s requisite need for a low bunk detail given his age and his prior

low bunk assignment; her refusal to allow Plaintiff to use medically-recommended slings and

spirometers given his multiple fractured ribs; and her refusal to allow Plaintiff to have 2 mats to

lie on after his release from the hospital with various serious injuries including a sutured scalp and

fractured ribs. Clearly, Plaintiff has provided sufficient facts to show that Defendant Sherwood’s

actions and/or inactions exhibited grossly negligent behavior; and furthermore, gross negligence

is a valid claim.

        Furthermore, in footnote 5 of the Report and Recommendation, the Magistrate Judge

appears to imply or infer that Plaintiff has somehow brought a medical malpractice claim; which

is not the case. Plaintiff’s Complaint and the factual allegations set forth therein, clearly do not

sound in medical malpractice.

        The case of Dominguez v. Correctional Medical Services, 555 F.3d 543 (6th Cir. 2009) is

instructive in that Plaintiff’s claims against Defendant Sherwood must proceed. Dominguez

involved the actions and/or inactions of a prison nurse with respect to an inmate who was

experiencing obvious signs of heat stroke, which continued to worsen, but did nothing. The district



                                                 17
Case 1:20-cv-00395-HYJ-RSK ECF No. 20, PageID.283 Filed 11/25/20 Page 18 of 21




court denied the nurse’s motion for summary judgment as to the deliberate indifference claim and

further determined that the claim for gross negligence under Michigan law should proceed. Id. at

548. The decision of the district court was ultimately affirmed by the Sixth Circuit. Id. at 553.

       The Sixth Circuit stated that deliberate indifference to a serious medical need contains both

an objective and subjective component. Id. at 550. With respect to the subjective standard, the

court stated, “[t]his subjective standard ‘is meant to prevent the constitutionalization of medical

malpractice claims,’ however, ‘a plaintiff need not show that the officer acted with the specific

intent to harm.’ This Court has previously determined that ‘deliberate indifference to a substantial

risk of serious harm to a prisoner is the equivalent of recklessly disregarding that risk.” Id. at 550.

(internal citations omitted).     Additionally, the Sixth Circuit further stated that “[b]ecause

government officials do not readily admit the subjective component of this test, it may be

‘demonstrat[ed] in the usual ways, including inference from circumstantial evidence . . . and a

factfinder may conclude that a prison official knew of a substantial risk from the very fact that the

risk was obvious.’” Id. at 550.

       Therefore, the Sixth Circuit has made it clear that not only is there a cognizable claim for

deliberate indifference to a serious medical need against a medical professional working in the

jail/prison setting, but that there can also be a separate and cognizable claim for gross negligence.

Therefore, the Magistrate’s Report and Recommendation erred in recommending that the gross

negligence claim be dismissed; and as such, Plaintiff respectfully requests that this Court not adopt

the Magistrate Judge’s recommendations.

                                        OBJECTION NO. 5

V.     Defendant Sherwood Must not be Dismissed With Prejudice and Plaintiff Must be
       Permitted to Amend his Complaint




                                                  18
Case 1:20-cv-00395-HYJ-RSK ECF No. 20, PageID.284 Filed 11/25/20 Page 19 of 21




       In footnote 6 of the Report and Recommendation, the Magistrate Judge wrote, “Defendant

N.P Sherwood seeks dismissal with prejudice. While plaintiff opposes the motion, he does not

suggest any amendments to his complaint which would cure it; rather, plaintiff asks the Court deny

defendant Sherwood’s motion to dismiss “in its entirety.” (ECF No. 18, PageID.261). In his

Response and in these Objections, Plaintiff’s position is that the Complaint is not subject to

dismissal under FRCP 12(b)(6) because there are sufficient facts and/or reasonable inferences

made as to Defendant Sherwood and the liabilities attached to her actions and/or inactions; and

that Plaintiff has otherwise cognizable claims. To have requested to be permitted to amend the

Complaint prior to a decision by the Court would have been a concession that the Complaint was

inadequate, which it is not. Plaintiff argued then and continues to argue that the Complaint is more

than sufficient to withstand Defendant Sherwood’s Motion to Dismiss pursuant to FRCP 12(b)(6).

       However, in the event that this Court agrees with the Magistrate Judge’s Report and

Recommendation, then Plaintiff does respectfully request to amend his Complaint. Rule 15(a)(2)

of the Federal Rules of Civil Procedure instructs district courts to freely grant such amendments

when justice so requires.




                                                19
Case 1:20-cv-00395-HYJ-RSK ECF No. 20, PageID.285 Filed 11/25/20 Page 20 of 21




                                        CONCLUSION

       In light of the arguments and caselaw set forth herein, Plaintiff respectfully requests that

this Honorable Court set aside and overturn the Magistrate Judge’s Report and Recommendation.



                                             Respectfully Submitted,
                                             CHRISTOPHER TRAINOR & ASSOCIATES


                                             /s/ Shawn C. Cabot
                                             CHRISTOPHER J. TRAINOR (P42449)
                                             SHAWN C. CABOT (P64021)
                                             Attorneys for Plaintiff
                                             9750 Highland Road
                                             White Lake, MI 48386
                                             (248) 886-8650
                                             shawn.cabot@cjtrainor.com
Dated: November 25, 2020
SCC/

                                CERTIFICATE OF SERVICE

I hereby certify that on November 25, 2020, I electronically filed the foregoing paper with the
Clerk of the Court using the ECF system which will send notification of such filing to the
following: all attorneys of record. I also certify that I sent the foregoing paper by United States
Postal Service to the following non-ECF participants: None.

/s/ Shawn C. Cabot
Shawn C. Cabot (P64021)
9750 Highland Road
White Lake, MI 48386
(248) 886-8650
shawn.cabot@cjtrainor.com




                                                20
Case 1:20-cv-00395-HYJ-RSK ECF No. 20, PageID.286 Filed 11/25/20 Page 21 of 21




                   CERTIFICATE OF WORD COUNT COMPLIANCE

       The undersigned certifies that the pursuant to Local Rule 7.2(b), the number of words in

this document totals 4,340 words. The word count function of Microsoft Office Word (Version

10) was used to generate the word count.

/s/ Shawn C. Cabot
Shawn C. Cabot (P64021)
9750 Highland Road
White Lake, MI 48386
(248) 886-8650
shawn.cabot@cjtrainor.com




                                              21
